               Case 1:19-cv-00576 Document 95 Filed 09/23/20 Page 1 of 1 PageID #: 1457

                                  District Judge Daybook Entry

              United States District Court - Southern District of West Virginia at Bluefield
 Date: 9/23/2020                                                    Case Number           1:19-cv-00576

 Case Style                 Ohio Valley Environmental Coalition et al vs. Bluestone Coal Corporation
 Type of hearing            Motion Hearing
 Before the honorable: 2512-Faber
 Court Reporter             Kimberly Kaufman                        Courtroom Deputy Cindy Lilly
 Attorney(s) for the Plaintiff or Government
 Derek Teaney
 Attorney(s) for the Defendant(s)
 S. Bryant,Michael Carey
 Law Clerk                  Stephen Marlowe
 Probation Officer

                                                       Court Times

  Start Time       Stop Time                                     Court Time Description

    9:55 AM         11:18 AM                                 Non-Trial Time/Uncontested Time


Non-Trial Time/Uncontested Time 01:23


                                                      Courtroom Notes

Scheduled Start: 10:00 a.m.
Actual Start: 9:55 a.m.
Court in session for hearing on defendant's motion to stay
Court Adjourned: 11:18 p.m.
